    Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.252 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    MELANIE LAYTON,                                       MEMORANDUM DECISION AND
                                                          ORDER GRANTING DEFENDANT
                             Plaintiff,                   DISCOVER FINANCIAL SERVICES,
                                                          INC.’S RULE 12(b)(6) MOTION TO
    v.                                                    DISMISS AMENDED COMPLAINT
    EXPERIAN INFORMATION                                  Case No. 4:20-cv-00029-DN-PK
    SOLUTIONS, INC.; BANK OF
    AMERICA, N.A.; SYNCHRONY BANK;                        District Judge David Nuffer
    COMENTITY BANK, and DISCOVER
    FINANCIAL SERVICES, INC.,

                             Defendants.


           Plaintiff Melanie Layton (“Layton”) brings this action against Defendant Discover

Financial Services (“Discover”) alleging violations of the Fair Credit Reporting Act (“FCRA”).

Pursuant to Fed. R. Civ. P. 12(b)(6), Discover moves to dismiss, with prejudice, Layton’s

Amended Complaint for failure to state a claim upon which relief can be granted (“Motion”). 1

As set forth in the following memorandum decision and order, the Motion is GRANTED.

                                             BACKGROUND 2

           1.      On March 27, 2018, Layton filed for Chapter 7 Bankruptcy in the United States

Bankruptcy Court for the District of Utah. 3




1
 Defendant Discover Financial Services, Inc.’s Motion to Dismiss Amended Complaint , docket no. 33, filed June
18, 2020; Plaintiff's Response in Opposition to Defendant Discover Financial, Inc.’s Motion to Dismiss Amended
Complaint (“Opposition”), docket no. 35, filed July 17, 2020; Defendant Discover Financial Services, Inc.’s Reply
Memorandum in Support of Its Motion to Dismiss Amended Complaint (“Reply”), docket no. 40, filed August 3,
2020.
2
 The facts set forth below are drawn largely verbatim from the allegations of the First Amended Complaint, which
are accepted as true for purposes of deciding Discover’s Motion.
3
    First Amended Complaint (“Amended Complaint”), ¶ 26, docket no. 15, filed May 6, 2020.
    Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.253 Page 2 of 9




            2.     Prior to July 5, 2018, Layton had an account, no. 601120XXXXX, with Discover

(“Discover Account”). 4

            3.     Discover received notice of the bankruptcy filing by April 24, 2018. 5

            4.     On or about July 5, 2018, Layton received a Chapter 7 Bankruptcy discharge, and

the Discover account was discharged accordingly. 6

            5.     In an Experian credit report dated December 17, 2018, Discover and Experian

reported the Discover Account status as “OPEN.” 7

            6.     According to Experian’s “Glossary of Credit Terms” pertaining to credit reports,

“Status” is defined as “the current status or state of the account.” 8

            7.     On or about December 21, 2018, Layton disputed the reporting of the Discover

Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying Experian, in writing, of the alleged

inaccuracy in the credit information furnished by Discover. 9

            8.     Specifically, Layton sent a letter, certified, return receipt, to Experian disputing

and requesting the above inaccurate information be removed as follows: “Immediately correct

this account and the disputed derogatory information from my credit report;” “The discharged

debt should be reported with a status of ‘included in bankruptcy’ and balance of $0;” “If you do




4
    Id. ¶ 25.
5
  Motion, supra note 1, ¶ 5. The Amended Complaint states “Defendant Creditors and/or the subsequent holders of
the Accounts were listed in the schedule of creditors and received notice of the discharge order when the Bankruptcy
was discharged.” Amended Complaint, supra note 3, ¶ 31. Discover disputes this, stating that it was not listed as a
creditor on the Bankruptcy Schedule. Motion, supra note 1, ¶ 3. Nevertheless, both Discover and Layton
acknowledge that Discover had knowledge of the bankruptcy filing by April 24, 2018. Id. ¶ 5; Opposition, supra
note 1, at 3.
6
    Amended Complaint, supra note 3, ¶ 28.
7
    Id. ¶ 57.
8
    Id. ¶ 68.
9
    Id. ¶ 61.



                                                                                                                  2
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.254 Page 3 of 9




not immediately correct this account on my credit report please include a 100 word statement on

my credit report of all the disputed information contained in this letter regarding this account.” 10

            9.       Experian notified Discover of the dispute, but Discover continued reporting the

account status as “OPEN.” 11

            10.      On or about February 4, 2019, Layton received notification from Experian that

Discover had received notice of Layton’s dispute pursuant to 15 U.S.C. § 1681li(a)(6). 12

            11.      Layton alleges that, rather than updating Layton’s account after receiving notice

of Layton’s dispute, Discover “verified the reported information and then republished” it on

Layton’s credit report. 13

            12.      Discover disputes fact paragraph 11 above by referencing the Automated

Consumer Data Verification form (“ACDV”) 14 that Discover says it completed in response to

Layton’s dispute dated December 21, 2018. 15 The parties’ dispute on these points is discussed

below.

                                        STANDARD OF REVIEW

            Dismissal under Rule 12(b)(6) is appropriate when the complaint is legally insufficient to

state a claim for which relief may be granted. 16 To survive a Rule 12(b)(6) motion, each cause of



10
     Id. ¶ 62.
11
     Id. ¶ 63.
12
     Id. ¶ 65.
13
     Id. ¶¶ 66-67.
14
  The ACDV acronym represents at least three different phrases. In addition to “Automated Consumer Data
Verification,” the acronym also stands for “Automated Credit Dispute Verification” and “Automated Consumer
Dispute Verification.” See Declaration of June Procak ¶ 6, docket no. 33, filed June 18, 2020 (referring to the
ACDV as an “Automated Credit Dispute Verification[.]”); See e.g., Hayworth v. 1st Financial Bank USA, No. 1:18-
cv-03106-RM-KLM, 2020 WL 5513407 (D. Colo. Sept. 14, 2020) (using the acronym “ACDV” to represent the
phrase “automated consumer dispute verification[.]”).
15
     Motion, supra note 1, ¶¶ 9–11.
16
     See Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).



                                                                                                              3
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.255 Page 4 of 9




action must be supported by sufficient well-pleaded facts to be plausible on its face. 17 A

formulaic recitation of the law is insufficient. 18 Factual allegations are accepted as true, and

reasonable inferences are drawn in a light most favorable to the plaintiff. 19 Mere conclusory

statements are disregarded. 20

            In evaluating a Rule 12(b)(6) motion, courts may consider, in addition to the complaint

itself, “an indisputably authentic copy” of a document “referred to in the complaint” that “is

central to the plaintiff’s claim.” 21 This is true even “if a plaintiff does not incorporate by

reference or attach a document to its complaint.” 22 “If the rule were otherwise, a plaintiff with a

deficient claim could survive a motion to dismiss simply by not attaching a dispositive document

upon which the plaintiff relied.” 23 Further, a summary judgment conversion is said to be

unnecessary in this circumstance because “[w]hen a complaint refers to a document” that “is

central to the plaintiff’s claim, the plaintiff is obviously on notice of the document’s contents.” 24

Thus, the plaintiff’s “opportunity to respond in kind” is preserved without the conversion. 25

                                                    ANALYSIS

            Discover argues Layton’s claims should be dismissed because “Plaintiff does not and

cannot identify any legitimate inaccuracy in the information reported by Discover.” 26 Discover



17
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
18
     Id. at 555.
19
     GFF Corp. v. Associated Wholsale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
20
     Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).
21
     GFF Corp., 130 F.3d at 1384–85.
22
     Id.
23
     Id.
24
     Id.
25
     Id.
26
     Motion, supra note 1, at 2.



                                                                                                       4
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.256 Page 5 of 9




relies on the text of the ACDV to support each of its arguments in its Motion and Reply

Memoranda. 27 The parties dispute whether consideration of the ACDV is appropriate at this

stage in the litigation. Because Discover’s arguments are entirely reliant on the text of the

ACDV, it is necessary to analyze 1) whether the ACDV may be considered for the purposes of

the Motion and 2) whether the ACDV is dispositive of Layton’s FCRA claim.

                                       Consideration of the ACDV is proper.

           For the purposes of a 12(b)(6) motion, a court may consider, in addition to the complaint

itself, documents that are (1) indisputably authentic, (2) central to a plaintiff’s claims, and

(3) referenced in the complaint, without converting the motion to one for summary judgment. 28

           Layton does not dispute the authenticity of the ACDV. Nor does she dispute that the

ACDV is central to Layton’s claim because it demonstrates whether, as alleged, Discover

published derogatory credit information after becoming aware of Layton’s bankruptcy discharge.

Given that these two requirements are satisfied, the ACDV may be considered if referred to in

the complaint. Discover asserts that Layton referenced the ACDV form by stating in the

Amended Complaint that after receiving notice of the dispute from Experian, Discover failed to

“updat[e] Plaintiff’s Account[] as notified” and instead “verified the reported information and

then republished [it].” 29

           Layton responds that “there are multiple ways credit reporting agencies like Experian can

convey a dispute to Discover so there was no way of [Layton] knowing a related ACDV form

existed without completing some formal discovery in the case.” 30 She also submits a declaration



27
     See id.; Reply, supra note 1.
28
     See GFF Corp., 130 F.3d at 1384–85.
29
     Motion, supra note 1, at 4 n.4; Amended Complaint, supra note 3, ¶¶ 66-67.
30
     Opposition, supra note 1, at 7.



                                                                                                       5
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.257 Page 6 of 9




indicating that she was not aware of the ACDV at the time she filed her complaint and argues

that she therefore could not have referenced it therein. 31

           Discover replies that, contrary to Layton’s position, the process by which furnishers, such

as Discover, are informed of and respond to disputed credit report information inherently

implicates, and therefore references, the ACDV. 32 Discover cites case law and a government

publication outlining the process followed by the three major consumer reporting agencies

(Equifax Information Services LLC, TransUnion LLC, and Experian Information Solutions Inc.)

(“CRAs”) in resolving consumer disputes. These sources indicate that the CRAs “review trade

line disputes through an electronic information network called e-OSCAR (the Online Solution

for Complete and Accurate Reporting).” 33 After a consumer informs a CRA of a dispute, the

CRA “internally reviews the dispute, and if it cannot be resolved internally, forwards the

information to the furnisher (the original source of the information) using an electronic form




31
   Id.; Declaration of Melanie Layton In Support of Plaintiff's Opposition to Discover Financial Services, Inc.
Motion to Dismiss, docket no. 35-1, filed July 17, 2020.
32
     See Reply, supra note 1, at 3–5.
33
   Leoni v. Experian Information Solutions Inc., No. 2:17-cv-01408-RFB-VCF, 2019 WL 4866118, *3 (D. Nev.
Sept. 26, 2019) (citing CONSUMER FIN. PROT. BUREAU, KEY DIMENSIONS AND PROCESSES IN THE U.S. CREDIT
REPORTING SYSTEM: A REVIEW OF HOW THE NATION’S LARGEST CREDIT BUREAUS MANAGE CONSUMER DATA, 32
(2012)) (available at https://www.consumerfinance.gov/data-research/research-reports/key-dimensions-and-
processes-in-the-u-s-credit-reporting-system/); Seungtae Kim v. BMW Fin. Servs. NA, LLC, 142 F. Supp. 3d 935,
948 n.7 (C.D. Cal. 2015) (“When a consumer disputes information reported to a CRA, the CRA refers the dispute to
the furnisher of the information by means of an ACDV report or transmission.”), aff'd sub nom. Kim v. BMW Fin.
Servs. NA LLC, 702 Fed. Appx. 561 (9th Cir. 2017); Noori v. Bank of Am., No. CV1501467ABAFMX, 2016 WL
3124628, at *3 (C.D. Cal. May 26, 2016) (“The means by which a CRA customarily notifies a furnisher of dispute is
well-established. ‘The CRAs ... notify [a furnisher], through an online reporting system, when a consumer disputes
his credit information. . . .’”) (quoting Chiang v. Verizon New England Inc., 595 F.3d 26, 32 (1st Cir. 2010)), rev'd
in part on other grounds sub nom. Noori v. Bank of Am., N.A., 710 Fed. Appx. 757 (9th Cir. 2018).




                                                                                                                   6
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.258 Page 7 of 9




called an [ACDV].” 34 The furnisher then investigates the dispute and sends the ACDV back to

the CRA. 35

           This dispute process generally, if not inevitably, implicates the ACDV because ACDVs

are the forms CRAs use to convey a consumer dispute to a furnisher. Regardless of whether

Layton herself personally knew of and intentionally referenced the ACDV, the ACDV can be

considered for the purposes of this motion because the Amended Complaint referred to a

communication in a process that typically occurs by ACDV.

                                The ACDV is dispositive of the FCRA claim.

           Section 1681s-2(b) of the FCRA requires furnishers, such as Discover, who have

received a dispute from a CRA to:

           (1) investigate the disputed information; (2) review all relevant information
           provided by the CRA; (3) report the results of the investigation to the CRA;
           (4) report the results of the investigation to all other CRAs if the investigation
           reveals that the information is incomplete or inaccurate; and (5) modify, delete, or
           permanently block the reporting of the disputed information if it is determined to
           be inaccurate, incomplete, or unverifiable. 36

This section “imposes a duty on furnishers [of credit information] after receiving notice of a

consumer dispute from a CRA to investigate and report incomplete and inaccurate

information.” 37 Both parties acknowledge that Layton notified Experian of the disputed

information, and Experian subsequently notified Discover of the dispute. However, Layton

alleges that Discover failed to modify “Plaintiff’s Account[] as notified by Plaintiff” and instead




34
     Leoni, 2019 WL 4866118, *3
35
     Id.
36
     Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1178 (10th Cir. 2013) (citation omitted).
37
     Willis v. Capital One Corp., 611 Fed.Appx. 500, 502 (10th Cir. 2015) (citation omitted).



                                                                                                        7
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.259 Page 8 of 9




“republished the inaccurate and derogatory information on Plaintiff’s credit report.” 38 The only

alleged inaccurate and derogatory information Layton asserts is Discover’s reporting of the

account status as “open.” 39 Layton asserts that “[t]he open negative account hurts Plaintiff’s

credit score” and “[t]he account should have a status of ‘included in bankruptcy’ so that

reviewing creditors do not believe that Plaintiff has an open negative account.” 40

            The text of the ACDV demonstrates that although Discover reported the account status as

“open,” Discover indicated that the account was “[d]ischarged through Bankruptcy Chapter 7”

and had a current balance of $0. 41 Taken together, the ACDV’s indication of a zero dollar

balance and remark that the account was discharged in bankruptcy sufficiently signals to

creditors that Layton is no longer liable for the discharged debt and does not have an open

negative account. Further, Layton does not point to any case that indicates that merely reporting

an account as “open” is sufficient for an FCRA claim, when the accompanying current balance is

$0, and the ACDV states the debt was discharged in bankruptcy. 42

            Layton contends that Montgomery v. Wells Fargo Bank 43 supports her proposition that an

account status of “open” is inaccurate and misleading after a debt is discharged through

bankruptcy. 44 However, Montgomery is distinguishable because, in that case, the furnisher

reported the discharged debt as “charged off” instead of “discharged in bankruptcy.” 45 The




38
     Amended Complaint, supra note 3, ¶ 67.
39
     Id. ¶ 57.
40
     Id. ¶ 60.
41
     Declaration of June Procak, supra note 15, Ex. 1.
42
     See Opposition, supra note 1, at 9–10.
43
     No. C12–3895 TEH, 2012 WL 5497950 (N.D. Cal. Nov. 13, 2012).
44
     Opposition, supra note 1, at 9-10.
45
     2012 WL 5497950, *1-3.



                                                                                                    8
 Case 4:20-cv-00029-DN-PK Document 42 Filed 11/02/20 PageID.260 Page 9 of 9




Montgomery court found that the status of “charged off” might be misleading or incomplete

because, while a “bankruptcy discharge relieves the consumer of any legal obligation to repay

the discharged debt,” “a consumer may be liable to repay a debt that has been charged off.” 46

However, in the present case, Discover clearly indicated that the debt was discharged in

bankruptcy, and there was a remaining balance of $0. Thus, the ACDV clearly conveys that

Layton is not liable for the discharged debt.



                                                  ORDER

            THEREFORE, IT IS HEREBY ORDERED that the Motion 47 is GRANTED. Layton’s

claim against Discover is DISMISSED with prejudice.

            Signed November 2, 2020.
                                                    BY THE COURT:



                                                    David Nuffer
                                                    United States District Judge




46
     Id., *5.
47
   Defendant Discover Financial Services, Inc.’s Motion to Dismiss Amended Complaint, docket no. 33, filed June
18, 2020.



                                                                                                                  9
